Exhibit 10.1

SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE

This Agreement sets forth the entire agreement and understanding which has been
reached relative to the cessation of your (William J. Mullaney) employment with
MetLife Group, Inc. (“MetLife”). This Agreement has been reviewed by the
MetLife, Inc. Compensation Committee (the “Committee”) and the Committee has
approved its terms, which is a condition of its taking effect. It is fully
agreed and understood as follows:

1. As a material inducement to MetLife to enter into this Agreement, you agree
for yourself and your relatives, heirs, executors, administrators, successors,
and assigns that you hereby fully and forever release and discharge MetLife, its
parents, subsidiaries, affiliates, and agents and its past, present, and future
directors, officers, and employees, agents, representatives, employee benefit
plans or funds and the fiduciaries thereof, successors, and assigns of each
(collectively, “the Company”) from any and all claims, charges, demands,
actions, liability, damages, sums of money, back pay, attorneys’ fees, or rights
of any and every kind or nature which you ever had, now have or may have,
whether known or unknown, against the Company arising out of any act, omission,
transaction, or occurrence up to and including the date you execute this
Agreement including, but not limited to, (i) any claim arising out of or related
to your employment by the Company or the discontinuance thereof, (ii) any claim
of employment discrimination, harassment or retaliation under, or any alleged
violation of, any federal, state, or local fair employment practice or benefits
law, rule, regulation, executive order, or ordinance, including but not limited
to the Age Discrimination in Employment Act, as amended, or the Older Workers
Benefit Protection Act, (iii) any alleged violations of any duty or other
employment-related obligation or other obligations arising out of contract,
tort, tortious course of conduct, libel or slander, defamation, public policy,
law, or equity, and (iv) any expectation, anticipation, right, or claim to
incentive compensation under any Company incentive compensation plan, including
but not limited to the MetLife Annual Variable Incentive Plan, and, except as
otherwise specifically stated in this Agreement, the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan, the MetLife, Inc. 2000 Stock Incentive Plan,
and the Long Term Performance Compensation Plan. To the extent that you are a
director, trustee, or officer of any Company entity or any Company affiliate, or
are a member of the MetLife, Inc. Executive Group or any committee of the
Company or any Company affiliate, you hereby resign from such capacity effective
immediately upon the Effective Date, as later defined, and agree to execute any
additional, more specific resignation document the Company may request. You
acknowledge that, prior to your execution of this Agreement, you have been fully
informed that your employment is being discontinued due to job elimination
related to a business reorganization, and that any and all claims arising from
this discontinuance are included in this release. This Agreement does not affect
any rights that you may have arising out of events that occur after you have
executed this Agreement or affect any benefits or rights that vested prior to
your execution of this Agreement under employee benefit plans governed by ERISA.
Your rights regarding any awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan or the MetLife, Inc. 2000 Stock Incentive Plan will
be governed by



--------------------------------------------------------------------------------

the terms of any written award agreement into which you entered under the
applicable plan.

2. In consideration for the release set forth in Section 1 of this Agreement and
the other promises and terms contained in this Agreement, MetLife agrees:

a) to pay you the sum of $650,000 (Six Hundred Fifty Thousand Dollars) less all
applicable federal, state and local tax withholding. MetLife will make this
payment on the later of (i) June 1, 2012, or (ii) six (6) months after your date
of discontinuance (or on the next available payroll date following that period),
in each case so long as the Effective Date has occurred by that time. If your
“separation from service” as defined under U.S. Internal Revenue Code
Section 409A is different from your date of discontinuance, your “separation
from service,” rather than your date of discontinuance, will be used to
determine the date by which payment will be made.

b) to provide you with outplacement services described more fully in Exhibit A
to this Agreement, which you may begin to use as soon as you choose on or after
the Effective Date.

c) to confer on you the benefits of being “Bridge Eligible,” as, to the extent
provided under, and subject to the terms and conditions of the applicable
Company benefit plans, including provisions regarding amendment and termination
of those plans.

d) to confer on you the benefits of being “Rule of 70 Eligible,” as, to the
extent provided under, and subject to the terms and conditions of the applicable
Company benefit plans, including provisions regarding amendment and termination
of those plans.

You acknowledge that the payments and services provided for above exceed any
sums to which you would otherwise be entitled under any policy, plan, and/or
procedure or any agreement with the Company, and that they represent full and
complete consideration for the release you are giving the Company in this
Agreement. Further, neither this Agreement nor the payment and benefits to be
provided pursuant to this Section 2 in any way constitutes an admission on the
part of the Company as to the violation of any law or any obligation to you.

3. You will continue to be employed until your date of discontinuance, which
will be March 31, 2012, unless it ends earlier due to your death. Until that
date, your job duties will include providing information, consultation, and
advice from time to time to the Chief Executive Officer of MetLife, Inc. (the
“CEO”) or other MetLife, Inc. management at the direction of the CEO or his
designee, and such other duties as the CEO determines and advises you. The
matters on which you may be asked to consult may include, but not necessarily be
limited to, performance management matters such as the evaluation, ranking, and
ratings of those employees who reported to you during 2011 and others, and
documentation in support of or providing a rationale for such matters. During
the remainder of your employment, you will be subject to the same

 

2



--------------------------------------------------------------------------------

duties of loyalty and confidentiality that you owed the Company immediately
prior to the Effective Date of this Agreement.

Assuming that you remain employed through February 28, 2012, you will be
eligible to receive long-term stock-based incentive awards for 2011 performance
at the discretion of the Committee. Assuming that you remain employed through
March 15, 2012, you will be eligible to receive an annual cash incentive award
for 2011 performance at the discretion of the Committee. Assuming that MetLife,
Inc. management determines that all aspects of MetLife, Inc.’s financial
performance are at least at the level called for by MetLife, Inc.’ s 2011
business plan, MetLife, Inc. management will recommend to the Committee that you
be paid an annual cash incentive award of $1,500,000 (One Million Five Hundred
Thousand Dollars) and long-term stock-based awards with a compensation valuation
of approximately $1,800,000 (One Million Eight Hundred Thousand Dollars] (less
withholding for taxes and other required items), using the same compensation
valuation methodology to determine the number of stock options and/or
performance shares and/or restricted stock units (or other form of award) as is
used for MetLife, Inc. executives’ awards for 2011 performance generally.

4. You agree, except for the provision of information to governmental agencies
or self-regulatory organizations, or as required by subpoena, that neither you
nor your agents, attorneys, or representatives will publish, publicize, or
reveal any confidential Company information obtained by you, your agents,
attorneys, or representatives that relates to your employment with the Company
or (subject to the following sentence of this Agreement) the cessation of your
employment with MetLife. You further agree, except for the provision of
information to governmental agencies or self-regulatory organizations, or as
required by subpoena, that neither you nor your agents, attorneys, or
representatives will publish, publicize, or reveal any Company information
obtained by you, your agents, attorneys, or representatives that relates to:
(i) any claims that were raised or could have been raised in any action as of
the date you execute this Agreement, or (ii) the facts underlying any such
claims. Although you are not precluded from participating in an investigation or
from filing a charge with the Equal Employment Opportunity Commission (EEOC) or
other governmental agency relating to your employment or the termination
thereof, you acknowledge that by executing this Agreement you waive all rights
to recover any relief regarding any such claims.

You agree that, through the date of the payment provided in Section 2(a) of this
Agreement, you will not make statements that damage, disparage or otherwise
diminish the reputation and business of the Company. Statements made verbally,
in writing, or electronically are covered by this agreement. You may make
truthful statements that are compelled by a court of law or otherwise authorized
pursuant to legal or administrative process without violating this agreement.
MetLife, Inc. agrees that, through the date of the payment provided in
Section 2(a) of this Agreement, it will require its officers not to make
statements at any time that damage, disparage or otherwise diminish your
reputation or business interests.

 

3



--------------------------------------------------------------------------------

Notwithstanding the other terms of this Section, you may provide a prospective
employer with information concerning your former title, salary, job
responsibilities and qualifications. You may also state that your job was
eliminated due to a business reorganization.

Notwithstanding the other terms of this Section, you agree to cooperate with
MetLife or its counsel to provide information and/or testimony in connection
with any investigations, administrative proceedings or litigations in which the
Company is a party or has an interest. If requested, you agree to meet with a
Company representative and/or the Company’s counsel to truthfully and fully
provide all knowledge and information you have pertaining to the subject matter
of any such proceeding.

You represent and agree that you have delivered or will deliver to your Company
manager (or other person designated by MetLife to receive these items) all
Company property, information, documents, and other materials (including but not
limited to memoranda, correspondence, reports, records, transcripts, notes,
records of conversations, keys, computer and other equipment, and identification
cards), in whatever form or medium (including papers, e-mail, disks, tapes, and
any and all electronic storage), including all duplicates, copies, or versions,
concerning or in any way related to the business affairs or operations of the
Company, interaction by or among employees, customers, vendors, or other
associates of the Company, or your job duties, responsibilities, assignments, or
actions on behalf of or in furtherance of the interests of the Company, that are
in your custody, possession, or control (“Company Material”). Company Material
does not include documents you received from an authorized representative of the
Company solely regarding your employment relationship with the Company (e.g.,
summary plan descriptions, performance evaluations, benefits statements), any
policy or product purchased by you or on your behalf from the Company, or
securities of the Company held by you, or other documents you are entitled by
law to retain. You represent that you have conducted a diligent search for all
Company Material prior to executing this Agreement. You represent that after
delivering to your manager a copy of any Company Material stored electronically
on any of your personal hard drives or other non-portable electronic storage
devices that you destroyed such Company Material stored on such devices, and
that you have not knowingly retained any Company Material in any form. You agree
that if you discover or receive any Company Material you will return such
Company Material to your former Company manager (or other person designated by
MetLife to receive these items, or if either person is no longer employed by the
Company, to the MetLife Human Resources Services Center, 500 Schoolhouse Road,
Johnstown, PA 15904) within 48 hours of such discovery.

By executing this Agreement, you acknowledge that the Company has paid you all
the salary and wages it owes you (including any incentive compensation), that
you have been provided with any and all leaves of absences (including those
under the Family and Medical Leave Act or other law) that you have requested or
to which you were entitled, and that you have had the opportunity prior to
signing this Agreement to raise

 

4



--------------------------------------------------------------------------------

to the Company any concerns or complaints about these or any other matters
regarding your employment and have done so.

5. This Agreement may be used as evidence only in an action to enforce this
Agreement, and may not be used for any other purpose. In the event you are
served with a subpoena or a request by a governmental agency or self-regulatory
organization calling for the disclosure of any information concerning MetLife,
you agree to give MetLife ten (10) days written notice in advance of disclosing
this Agreement or any information concerning MetLife by mailing to MetLife’s Law
Department located at 1095 Avenue of the Americas, New York, NY 10036, Att.
Office of the General Counsel, a copy of any such legal demand for such
information (or, if you are required to disclose this Agreement or any
information concerning MetLife in less than ten (10) days, by overnight delivery
to be delivered to the same address in advance of disclosing this Agreement or
any information concerning MetLife).

6. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect. However, the illegality or unenforceability of such provision
shall have no effect upon, and shall not impair the enforceability of any other
provision of this Agreement.

7. If your employment is not discontinued by April 1, 2012, this Agreement will
automatically be null and void. Your date of discontinuance will not be affected
by your application for, receipt of, or appeal from any denial of disability
benefits.

8. You acknowledge that MetLife has advised you in writing that you have had at
least twenty-one (21) days in which to review this Agreement and fully consider
its terms prior to signing it, and that the changes made since you were
originally provided a separation agreement offer (including but not limited to
the changes made to your employment status and to management’s anticipated
compensation recommendations in Section 3) did not restart the running of the
twenty-one (21) day period for you to review the Agreement and fully consider
its terms prior to signing it. You further acknowledge that MetLife had advised
you in writing that you should consult with legal counsel prior to signing this
Agreement. You fully understand the significance of all of the terms and
conditions of this Agreement. You are signing this Agreement voluntarily and of
your own free will and agree to abide by all the terms and conditions contained
herein. You may accept this Agreement by fully executing it and returning it to
MetLife in accordance with the return instructions provided with this Agreement
within twenty-one (21) days after the date you receive it. After you have
executed this Agreement, you will have seven (7) days to revoke this Agreement,
which you may do in writing either by e-mail to HRSC_MPTA@metlife.com or by fax
to (908) 552-2441, in either case received by MetLife within seven (7) days
following the date on which you executed this Agreement. This Agreement will
become effective on the eighth (8th) day following your execution of this
Agreement (the “Effective Date”), provided you have not revoked it. In the event
that you do not accept this Agreement as set forth above, or in the event that
you revoke this Agreement prior to its Effective Date, this Agreement,

 

5



--------------------------------------------------------------------------------

including but not limited to the obligation of MetLife to make any payment or
provide any benefit pursuant to Section 2, shall automatically be null and void.

9. You affirm that this Agreement has been executed voluntarily by you, and may
not be changed except in a writing that specifically references this Agreement
and that is signed by you and an officer of MetLife. With the exception of any
Agreement to Protect Corporate Property that you may have executed, or written
award agreement under the MetLife, Inc. 2005 Stock and Incentive Compensation
Plan or the MetLife, Inc. 2000 Stock Incentive Plan into which you may have
entered during your employment with the Company, which remain in full force and
effect, this Agreement constitutes the full understanding between us regarding
your discontinuance and your employment until your date of discontinuance,
although in the event of any inconsistency between the terms of this Agreement
and of the Summary Plan Description of the MetLife Plan for Transition
Assistance for Officers, the terms of the Summary Plan Description shall govern.
The definitions in that Summary Plan Description will be used for any
capitalized terms used in this Agreement that is not defined in this Agreement.
You affirm that no other promises, representations or agreements of any kind
have been made to you by any person or entity whatsoever to cause you to sign
this Agreement, and that you fully understand the meaning and intent of this
Agreement.

 

    /s/ William J. Mullaney     12/16/11 Signature     WILLIAM J. MULLANEY    
Date

 

MetLife Group, Inc.     By:   /s/ Frans Hijkoop     12/22/11  

Frans Hijkoop

Executive Vice President and

Chief Human Resources Officer                

    Date  

 

6



--------------------------------------------------------------------------------

EXHIBIT A TO
SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE

 

LOGO [g272529g74h47.jpg]    LOGO [g272529g72t36.jpg]

SIGNATURE 12 MONTH PROGRAM — Senior Vice President & Executive Vice President
(Grade 36+)

The Signature Program addresses the needs of the Senior Executive and is a
comprehensive level of service that consists of leading from a job loss
situation to a career gain outcome, self-employment, consulting, board
assignment or bridging the gap to retirement.

 

  •  

Dealing with change and job transition.

 

  •  

Clarifying goals and testing them against the reality of the marketplace.

 

  •  

Developing skills and strategies to conduct a successful career progression
campaign.

 

  •  

Obtaining the right new opportunity as soon as possible.

 

  •  

Understanding techniques for effective career planning and management in the
future.

Mullin & Associates/Lincolnshire International consultants individually advise
and assist the Senior Executive throughout the program. A four-step process
helps to ensure the most positive impact of our services. In each case all work
is tailored to the needs of the Senior Executive.

 

ASSESS

   The specific situation; each campaign begins with a thorough assessment of
career, lifestyle, values, family and financial issues.

PLAN

   Provide a professional resume, bio and templates for other personalized
marketing materials. Goals and specific actions including a jointly developed
marketing plan consistent with clearly defined objectives.

IMPLEMENT

   Action plans. Provide specialized resources in an organized, flexible and
practical framework. Includes Mullinonline™ and OneSource. OneSource™ is an
online database for company research. More information can be found on our
website at www.mullinassociates.com

EVALUATE

   The impact of actions taken to achieve goals. Adjust as necessary based upon
job market reaction and new opportunities identified.

 

• All Individualized, Unlimited One-On-One Consulting with an Assigned Primary
Senior Consultant For 12 Months

 

• Private Office Space for 12 Months

 

• Dealing with Change

 

• Weekly Strategy Meetings

 

• In-Depth Self & Career Assessment

 

• Communication Strategies/Reason For Leaving & Positioning Statement

 

• Industrial Psychological Testing/Feedback

 

• Professional Competencies & Strength’s Identification/Asset Analysis

 

• Unlimited Individual Consulting

 

• Financial Planning

 

• Written and Verbal Resume Development

 

• Bio Development

 

• Entrepreneurial Assessment/Direction (Option)

 

• Assessing the Marketplace

 

• Clarification of Career Goals & Strategy Development

 

• Marketing Plan/Personalized Marketing Tools

 

• Interview Preparation/Taping/Critique

  

•    Consistent Feedback on Career Direction

 

•    Proactive Campaign Support

 

•    Exploration of Options

 

•    Job Negotiation Strategy

 

•    Board Track (Option)

 

•    New Job Assimilation Coaching

 

•    In-House Seminars

 

•    Senior Roundtables

 

•    Appropriate Manual & Written Materials

 

•    Career Pathing — A proactive 18-month career coaching program that starts
once the professional has accepted a new position.

 

•    Administrative Support

 

•    Dedicated Researcher

 

•    Directories/Research Mullinonline™, OneSource™

 

•    Access To Over 200 Lincolnshire Offices Globally

 

•    Spousal /Partner Support

 

•    Domestic/International Telephone

 

•    Personalized Voice Mail

 

•    Use Of Computers, Fax, Copiers

 

•    Word Processing

Our candidate to consultant ratio in an Executive Program is 12:1 allowing
Individualized consulting